HEFLIN, Chief Justice
(concurring specially) .
I concur that the cause should be reversed and remanded.
Section 783 of Title 37, Code of Alabama, is as follows:
“Any party aggrieved by any final judgment or decision of such board of zoning adjustment, may within fifteen days thereafter appeal therefrom to the circuit court or court of like jurisdiction, by filing with such board a written notice of appeal specifying the judgment or decision from which appeal is taken. In case of such appeal such board shall cause a transcript of the proceedings in the cause to be certified to the court to which the appeal is taken and the cause in such court be tried de novo.”
It is my opinion that one of the reasons for the requirement that a transcript of the proceedings before said board be certified to the court is to inform the court of the issues involved. Since any ordinance which is not judicially noticed would have to be properly introduced in evidence before the court on the de novo trial, it is my opinion that its introduction suffices even if a verbatim copy of the ordinance is omitted from the transcript of the proceedings before said board.